Citation Nr: 1442245	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-43 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for right knee bursitis, claimed as a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2004 to August 2004.  He served in the Wyoming Air National Guard (WY ANG) from September 2003 to November 2009.  Status as a veteran was earned when the Veteran was granted service connection for chronic patellar tendonitis and chondromalacia of the left knee in a March 2011 decision by the Board of Veterans' Appeals (Board).  

This matter comes before the Board on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In its March 2011 decision, the Board remanded the case for further development.  After the requested examination was completed, the Veteran's claims file was returned to the Board.

In July 2014, the Veteran was sent a letter by the Board asking whether he wanted another hearing, inasmuch as the Veterans Law Judge previously assigned to his claim has since left the Board.  No response was received.


FINDING OF FACT

The competent evidence is at least in equipoise as to whether the Veteran's right knee bursitis is causally related to his ACDUTRA service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee bursitis are met.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran had ACDUTRA service from February 2004 to August 2004.  In April 2004, while still in basic training, he injured both knees.  Cotemporaneous service treatment records only discuss an injury to the left knee, for which the Veteran later received service connection.  See records from April 29, 2004.  However, a January 2005 Line of Duty Determination concluded that bilateral knee pain was incurred in the line of duty, in part referencing a January 2005 medical report that is not associated with the Veteran's claims file.  Inasmuch as this Line of Duty Determination was cosigned by the WY ANG State Air Surgeon, the evidence as to a qualifying injury in service is at least in equipoise.  Pursuant to the Board's March 2011 remand decision, the Veteran then underwent a VA examination in July 2011.  The Veteran was diagnosed with right knee bursitis.  The examiner concluded that it was at least as likely as not that the Veteran's right knee condition was incurred in service, inasmuch as the Line of Duty Determination and service treatment records from 2007 discuss right knee complaints.  Affording the Veteran the benefit of the doubt, service connection is therefore warranted.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for right knee bursitis is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


